Citation Nr: 1431130	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  10-42 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral knee disability, to include as secondary to degenerative joint disease of the lumbar spine.


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from August 1970 to May 1973.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

This claim was previously before the Board in November 2012 and January 2014, at which time the Board remanded it for additional development.  The claim is now properly before the Board for appellate consideration.


FINDING OF FACT

The Veteran's bilateral knee disability is not causally or etiologically related to service, including to his service-connected degenerative joint disease of the lumbar spine.


CONCLUSION OF LAW

The criteria for service connection for a bilateral knee disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist 

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.159, 3.326 (2012); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). 

Prior to initial adjudication of the Veteran's claim, a letter dated in October 2008 fully satisfied the duty to notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

With respect to the duty to assist in this case, the Veteran's service treatment records, VA treatment records, private treatment records, and Social Security records have been obtained and associated with the claims file.  The Veteran was also provided with a VA examination in March 2014, the report of which has been associated with the claims file.  The examiner provided well-reasoned rationales for his opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Veteran has not made the RO or the Board aware of any additional pertinent evidence that needs to be obtained in order to fairly decide the issues addressed in this decision, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of these issues.  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claim, the duty to assist has been fulfilled.

II.  Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Service connection will also be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within one year after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309 (2013).

In addition to the elements of direct service connection and presumptive service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The Veteran contends that he has a bilateral knee disability that is secondary to degenerative joint disease of the lumbar spine.

The service treatment records and post-service treatment records do not show any complaints, treatment or diagnoses related to the knees.  

Private treatment notes from January 2003 indicate that the Veteran had had bilateral knee pain, with the right knee worse, for five weeks without any injury.  The Veteran had previously undergone an arthrotomy of the left knee.  A January 2003 MRI of the right knee from private treatment showed a tear of the posterior horn of the medial meniscus.  X-rays showed osteoarthritic changes in the lateral compartment of the right knee and bone-on-bone changes in the lateral compartment of the left knee.  The Veteran underwent a total left knee replacement in May 2003 and a total left knee replacement in August 2003.

At a VA examination in January 2009 the examiner noted that the Veteran had had bilateral knee replacements due to degenerative arthritis.  The examiner opined that there was no association between the knee arthritis and the lumbar condition and that the knees were not secondary to the lumbar spine.  However, no rationale was provided. 

Dr. Wright, a private physician, wrote in December 2012 that it was as likely as not that the bilateral knee condition was secondary to or aggravated by the lumbar spine degenerative joint disease.  The rationale was that the Veteran altered his gait due to back pain and that this had led to the bilateral knee condition.  Given the lack of any specificity regarding the Veteran's gait by Dr. Wright and that the January 2009 VA examiner found the gait to be normal, the probative value of this opinion is minimal.  See Nieves-Rodriguez, 22 Vet. App. at 304.

The Veteran had another VA examination in March 2014.  The examiner opined that the Veteran's bilateral knee condition was less likely as not caused by, a result of, or aggravated by the service-connected back condition, noting that the Veteran had not had a severe altered gait as would contribute to the knee disability, and that the examiner's personal clinical experience supported this conclusion.  The examiner also indicated he had reviewed medical literature in arriving at this conclusion.  

Since the March 2014 VA examiner's opinion is based on an accurate understanding of the Veteran's history, and is adequately articulated and explained, it is the most probative evidence on the question at issue.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl, 21 Vet. App. at 124.  

While the Veteran has made statements to the effect that the degenerative joint disease of the lumbar spine caused or aggravated the bilateral knee disability, he is not competent to make such determinations.  His statements on etiology are therefore not afforded probative value.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir.2006)) (though the Federal Circuit held that lay evidence may be competent to establish a diagnosis of a condition, it did not state that lay evidence may be used to determine medical etiology).  

Because the evidence preponderates against the claim of service connection for a bilateral knee disability, to include as secondary to degenerative joint disease of the lumbar spine, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a bilateral knee disability, to include as secondary to degenerative joint disease of the lumbar spine, is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


